Title: From Thomas Jefferson to Thomas Ritchie, 7 January 1822
From: Jefferson, Thomas
To: Ritchie, Thomas


Dr Sir
Monto
Jan. 7. 22.
In our paper of the 3d  under the head of the ‘next President’ we quoted from the Petersbg Intelligence the information of a Gentlemen from Columbia S. C.  mentioning that in a letter was recd from mr Jefferson pertaining to this, object  was read in a caucus of the members assembled there for the nomn of a Proctor. We are authorised by a friend of Mr J’s much in his society & intimacy to  observe that that gent. never wrote such, a letter, never put pen to paper on that subject, and  studiously avoids  all conversn  on it.I see with much concern in your paper of the 3d that they are endeavoring to compromit me on the subject of the next President, the informn  said to come from a genl. from Columbia is totally unfounded, & you will observe that the Augusta Chronicle cited also as giving an acc of the same Caucus says not a word of any letter from me. for all of the gentlemen named as subjects of the future election I have the highest esteem and should much regret that they should suppose  me to take any past in it. I  entirely and decidedly withdraw myself from all intermeddling in  matters of this nation. you will oblige me by inserting in your paper some such contraduction as below, in a form not  imputing to come directly from  it is the more necessary as you seem to have given credit to it myself. I salute you with frdship & resp  if the word ‘incorrect’ be not an error of the press for ‘correct’